Citation Nr: 1444819	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  08-31 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease (DDD) of the thoracolumbar spine with scoliosis prior to September 8, 2008, in excess of 20 percent from September 8, 2008 to January 7, 2010, and in excess of 40 percent on and after January 8, 2010.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to April 2002, May 2002 to September 2005, and October 2005 to July 2007. 

These matters come before the Board of Veterans' Appeals (Board), on appeal from an April 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in Roanoke, Virginia.  

The Board issued a July 2011 decision which, in relevant part, remanded the above issues for additional development.  They return now for appellate consideration.  

The Board also remanded the issue of entitlement to an effective date earlier than September 8, 2008 for right wrist carpal tunnel syndrome for a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The RO issued an October 2011 rating decision partially granting an earlier effective date and an October 2011 SOC denying any greater benefit.  The Veteran failed to respond with a Substantive Appeal.  The earlier effective date issue is not before the Board.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


FINDINGS OF FACT

1.  The Veteran does not have a current disability of the neck.

2.  The Veteran's neck pain has not resulted in compensable limitation of motion.

3.  The Veteran does not have a current disability of PTSD.

4.  The Veteran's current psychiatric disabilities are not related to service.

5.  Prior to September 8, 2008, the Veteran's thoracolumbar DDD was not manifested by forward flexion limited to no more than 60 degrees or combined range of motion of 120 or less even when considering painful motion, muscle spasm or guarding, objective neurological abnormalities, or incapacitating episodes. 

6.  On and after September 8, 2008, and prior to January 8, 2010, the Veteran's thoracolumbar DDD was not manifested by forward flexion limited to no more than 30 degrees even when considering painful motion, ankylosis, objective neurological abnormalities, or incapacitating episodes.

7.  On and after January 8, 2010, the Veteran's thoracolumbar DDD was not manifested by ankylosis, objective neurological abnormalities, or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

3.  Prior to September 8, 2008, the criteria for an initial evaluation greater than 10 percent for DDD of the thoracolumbar spine with scoliosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.71a, Diagnostic Code (DC) 5243 (2013).

4.  On and after September 8, 2008, and prior to January 8, 2010, the criteria for an initial evaluation greater than 20 percent for DDD of the thoracolumbar spine with scoliosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.71a, DC 5243.

5.  On and after January 8, 2010, the criteria for an initial evaluation greater than 40 percent for DDD of the thoracolumbar spine with scoliosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.71a, DC 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection and an initial rating in excess of that assigned for thoracolumbar DDD.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).

An August 2007 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claims in April 2008.  38 U.S.C.A. § 5103(a); Dunlap v. Nicholson, 21 Vet. App. 112 (2006); 38 C.F.R. § 3.159(b)(1).  

The Board concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records are in the file.  The Veteran's VA treatment and vocational rehabilitation records are in the file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The Veteran was provided numerous VA examinations in conjunction with his neck and psychiatric disability claims in August 2007, September 2007, November 2008, January 2010, September 2010, and November 2011.  These examinations resulting in medical opinions that the Veteran did not have a disability of the neck and that the Veteran's psychiatric disability was not related to service.  These opinions were rendered by medical professionals following thorough examinations and interviews of the Veteran and reviews of the claims file.  The examiners obtained an accurate history and listened to the Veteran's assertions.  The examiners laid factual foundations and reasoned bases for the conclusions that were reached.  Therefore, the Board finds that the examinations and opinions are adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of a veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  The Veteran underwent appropriate VA examinations in September 2007, October 2008, and January 2010.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The 2007, 2008, and 2010 VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are an adequate basis on which to adjudicate the increased initial rating claim.


The Board remanded these issues in July 2011.  The AOJ afford the Veteran an opportunity to submit any information not contained in the current record in an August 2011 letter.  A supplemental medical opinion was obtained in November 2011 regarding the claimed psychiatric disability.  For the reasons discussed above, the Board finds it adequate for ratings purposes.  The claims were readjudicated and a Supplemental Statement of the Case issued in March 2012.  The Board finds that the AOJ complied substantially with July 2011 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).  

II. Service Connection

The Veteran contends that he has a neck disability and an acquired psychiatric disability as a result of service.  For the reasons that follow, the Board concludes that service connection is not warranted for either disability.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A. Neck Disability

The existence of a current disability is the cornerstone of a claim for service connection.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  The requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the VA's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In his August 2007 claim, the Veteran indicated that he had chronic neck pain beginning on May 9, 2007, with treatment at the Kenner AHC.  A May 2007 retirement physical examination report does not contain findings of a cervical spine disorder.  

After separation, the Veteran was seen for a September 2007 VA examination.  At the time, the Veteran indicated that he had neck pain beginning in 2004, with progressive worsening.  He denied medical care while in the military.  The examiner determined that there was no radiographic or clinical evidence of cervical spine abnormalities.  The examiner also found there was no functional impairment.

The Veteran sought chiropractic treatment for his low back during and after service.  The records associated with this care do not reflect any complaints, diagnoses, or treatment for the neck.

A January 2010 VA examination report contains a similar background of neck pain beginning in 2004.  The examiner indicated that both x-rays and clinical findings were normal.  The Veteran complained of pain throughout range of motion testing.  The examiner made a specific note that the Veteran said that he had pain in every joint that was examined, but did not display any other signs of pain, such as grimacing, during the examination.  

The Board finds that the preponderance of the evidence shows that the Veteran does not have a current, diagnosable disability of the neck.  At most, he reports pain.  Pain alone, without an underlying diagnosis, does not rise to level of a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Veteran has not identified a diagnosis provided by a medical professional or of a lay diagnosable disorder apart from pain.  As a result, the Board places great weight on the normal findings at separation in May 2007 and at both VA examinations in September 2007 and January 2010.  In the absence of a current disability, service connection must be denied on a direct basis.  Shedden, 381 F.3d at 1167.  

Service connection may also be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  The Board finds that the Veteran's neck pain has not resulted in limitation to a compensable degree.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5235-5243.  Under the Formula, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.  Ratings in excess of 10 percent require greater limitation of motion or ankylosis.  Id.  In evaluating ranges of motion, findings are to be rounded to the nearest five degrees.  Id. at Note (4).

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).  

A September 2007 VA examination report indicates that the Veteran complained of neck pain, but found that he had full and normal ranges of motion on testing.  There were no abnormalities of the spinal muscles, such as spasm, guarding or tenderness.  The Veteran's cervical vertebrae were normal on X-rays.  

The Veteran underwent a January 2010 VA examination in connection with this claim.  On examination, he initially had active forward flexion of the cervical spine to 40 degrees, extension to 30 degrees, left and right lateral flexion to 25 degrees, and left and right lateral rotation to 50 degrees, as rounded to the nearest five degrees.  Following fatiguing, the Veteran's ranges of motion increased 45 degrees of forward flexion, 40 degrees of extension, 40 degrees of left and right lateral flexion, and 55 degrees of left and right lateral rotation.  The Veteran complained of pain throughout the testing.  

The Board finds that the January 2010 results are of questionable reliability.  As initially measured, the cervical ranges of motion would meet the criteria for a compensable rating due to forward flexion of no greater than 40 degrees and a combined range of motion of 220 degrees.  On repetitive testing, the ranges of motion improved so that the criteria for a compensable rating were not met, with full forward flexion to 45 degrees and a combined range of motion of 275 degrees.  The VA examiner also noted that the Veteran complained of pain throughout every direction of motion of every joint tested.  The Veteran did not, however, express any outward signs of pain.  The examiner concluded the Veteran's pain must be minimal.  The Board finds that the initial measurements are less probative than the post repetition measurements, considering the Veteran's functioning improved with use.  

The Board also notes that, although the Veteran undergoes chiropractic treatment for his thoracolumbar spine, the treatment notes do not indicate the presence of any cervical spine complaints or problems.  

In light of the foregoing, the Board finds that the preponderance of the evidence demonstrates that the Veteran's neck pain has not resulted in forward flexion of the cervical spine to 40 degrees or less, combined range of motion of the cervical spine of 335 degrees or less, or, muscle spasm, guarding, localized tenderness, or vertebral body fracture.  Thus, the neck pain has not resulted in compensable disability.  Service connection under the Persian Gulf War presumption is not warranted.  38 C.F.R. § 3.317.

The Board concludes that service connection is not warranted on direct or presumptive bases.  There is no other potential theory of entitlement raised on the record.  As such, the Board finds that the preponderance of the evidence is against the Veteran's neck disability claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the neck disability claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B. Acquired Psychiatric Disability

The Veteran contends that he has an acquired psychiatric disability, which he called PTSD, as a result of service.  For the reasons that follow, the Board concludes that service connection is not warranted.  

The Board finds first that the Veteran does not have a current disability of PTSD, although he does have a current disability of alcohol dependence and a depressive disorder.  

There are several lay statements of record regarding whether the Veteran has a psychiatric disability from the Veteran, his wife, and S.B.  The Board finds that the Veteran, his wife, and S.B. are lay witnesses.  38 C.F.R. § 3.159(a).  The Veteran's service personnel records show that he entered service upon completion of high school and did not complete medical training.  See DA Form 2-1 Personnel Qualification Record.  VA vocational rehabilitation (VR) records show that the Veteran began working for the Virginia Department of Corrections in June 2007 following his retirement from service.  See September 2009 VR assessment.  He is pursuing a bachelor's degree to be a teacher through VR services.  There is no evidence regarding the Veteran's wife's or S.B.'s qualifications as an expert medical witness.  The evidence does not show any of the three has any sort of medical education, training or experience which would qualify him or her as a medical or expert witness.  38 C.F.R. § 3.159(a).  The Board must evaluate their statements under the rubric of lay evidence.  

PTSD is not the type of medical condition that lay evidence is competent and sufficient to identify.  Young v. McDonald, No. 13-7116, 2014 WL 4400766, slip op. at 4 (Fed. Cir. Sept. 8, 2014).  The Veteran is competent to report that he was diagnosed with PTSD.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He is also competent to report symptoms that may be later used to support a medical diagnosis.  Jandreau, 492 F.3d at 1377; Young, No. 13-7116, slip op. at 7.  The Board cannot, however, accept their statements as competent lay diagnoses of PTSD.  The 2010 statement from S.B. does not name the Veteran's psychiatric disability, it only reports on changed behavior that she observed.  The Veteran's wife asserted that she thought he had PTSD, which is an incompetent opinion.  She also described her observations of the Veteran's behavior, which is competent.  

The Veteran's August 2007 claim for service connection indicates that he had PTSD beginning in January 1991 with treatment at Eskan Clinic in Saudi Arabia.  Although his statements are competent, his service treatment records contain numerous statements that call his credibility into question.  

The Veteran's service treatment records fail to show the reported diagnosis but do show that the Veteran repeatedly denied psychiatric problems after January 1991.  Treatment at the Eskan Clinic is shown in March 1991; however, there is no mention of a January 1991 diagnosis of PTSD.  On health history questionnaires in February 2000, February 2002, June 2004, June 2005, the Veteran denied feeling down, helpless, panicky, or anxious.  The Veteran completed a report of medical history at a May 2005 physical examination, on which he denied ever having been evaluated or treated for a mental condition, receiving counseling of any type, having nervous trouble of any sort, frequent trouble sleeping, depression or excessive worry, and suicide attempts.  Similarly, the Veteran was seen for a retirement physical examination in May 2007.  He again denied ever having been evaluated or treated for a mental condition, receiving counseling of any type, frequent trouble sleeping, depression or excessive worry, and suicide attempts.  He did indicate that he had nervous trouble, with an explanatory note that he could not sit still.  The physical examination reports dated in November 1994, May 2005, and May 2007 note his psychiatric system to be normal.  At October 1991, January 1993, May 1994, July 1995, December 1999, March 2002, June 2004, and August 2005 dental visits, the Veteran completed medical history reports on which he did not report past psychiatric treatment despite a specific direction to do so.  The Veteran was also evaluated for special duty in April 2001 and was found specifically to have no history of psychiatric problems.

The Board finds that the absence of a January 1991 diagnosis and the Veteran's repeated denials in service not only of a psychiatric disorder but also any evaluation or counseling weigh heavily against his credibility.  Preliminarily, the Board notes that the absence of evidence may not generally be considered as substantive "negative evidence".  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006); see also Forshey v. Principi, 284 F.3d 1335, 1363 (Fed. Cir. 2002) (en banc) (Mayer, C.J., dissenting) (distinguishing between the existence of negative evidence and the absence of actual evidence and noting that "[t]he absence of actual evidence is not substantive 'negative evidence'").  However, the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded.  Fed. R. Evid. 803 (7).  The Veteran's service treatment records appear complete and do cover treatment at the clinic in question.  A medical diagnosis is the sort of fact that would be ordinarily recorded in such records.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  Finally, the fact that the Veteran repeatedly denied any such diagnosis after the alleged diagnosis during service and before initiation of this claim contradict the present allegations directly.  The Board finds the Veteran's statement that he was diagnosed during service with PTSD to be not credible and not entitled to probative weight.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (the lack of contemporaneous medical evidence may be considered and weighed against the credibility of a veteran's lay statements as one factor among many).

The Veteran testified before a Decision Review Officer (DRO) in June 2009 that he had been diagnosed and treated for PTSD by a VA doctor at the Danville VA Medical Center.  DRO Hearing Tr. at 25.  The Veteran reported that he used teleconferencing to see a psychiatrist, Dr. D.  Id.  

The Veteran's VA treatment records include July and October 2008 telepsychiatry evaluations by Dr. D.  The evaluation reports indicate that the Veteran triaged positive for PTSD and depression, but he was diagnosed with various psychiatric disorders, including an anxiety disorder, NOS, major depression, single episode in remission, alcohol abuse, history of alcohol dependence, caffeine-related disorder, NOS, and bipolar disorder was ruled out.  In March 2009, the psychiatrist entered a rule out subthreshold PTSD versus PTSD into the Veteran's psychiatric disorders.  In April 2009, the psychiatrist concluded that the Veteran had subthreshold PTSD with all other psychiatric diagnoses in full remission.  The treatment records from 2010 show that Dr. D. included monitoring of subthreshold PTSD in the treatment plan but not in the Axis I diagnosis for the Veteran.  

The entry of the word "subthreshold" means that the Veteran met some but not all the criteria for a diagnosis of PTSD.  Service connection for PTSD requires, however, a diagnosis in conformity with the DSM-IV.  38 C.F.R. §§ 3.304(f), 4.125a (2013).  Thus, the use of "subthreshold" and the omission of PTSD from the Axis I diagnoses tends to prove that the Veteran was not in fact diagnosed by Dr. D. with PTSD.  The Veteran appears to have either misremembered or misunderstood what he was told by Dr. D.  As the Veteran's June 2009 testimony is a form of hearsay and that testimony is contradicted by records completed by the original declarant, the Board finds that the Veteran's June 2009 testimony regarding a current disability of PTSD is not entitled to probative weight.  

The remaining evidence does not establish a current disability of PTSD.  The Veteran was provided three VA examinations in conjunction with the psychiatric claim in August 2007, September 2010, and November 2011.  The examiners concluded on all three occasions that the Veteran did not have PTSD.  

In light of the foregoing, the Board finds that the preponderance of the evidence demonstrates that the Veteran does not have PTSD.  The lay evidence regarding the diagnosis is not credible and not entitled to probative value.  The medical evidence shows clearly that the Veteran did not meet the full criteria for a PTSD diagnosis.  Thus, service connection for PTSD is not warranted.  Shedden, at 1167.  Further discussion of the particular regulatory provisions governing service connection for PTSD is moot.  

The record does show that the Veteran has had other psychiatric diagnoses over time.  The Veteran was evaluated at a November 2011 VA examination to determine whether he had a psychiatric disability and, if so, whether it was due to service.  The examiner indicated that the Veteran met the criteria for alcohol dependence and a depressive disorder, not otherwise specified (NOS).  The examiner again found that the Veteran did not have PTSD.  The Board finds that the Veteran has a current psychiatric disability in the form of alcohol dependence and a depressive disorder, NOS.  Id.  

Lay witnesses may be competent to report the onset of symptoms or offer nexus opinion evidence in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board has determined that the Veteran's report of in-service diagnosis and treatment is not credible above.  The Veteran did report being unable to sit still at his retirement physical examination report in May 2007.  In 2010, the Veteran's wife described the Veteran's anger, irritability, isolation, and lack of communication.  She claimed that the Veteran did not want to seek treatment during service because of the stigma placed on those in counseling.  The 2010 statement from S.B. indicates that she was stationed with the Veteran twice, from 1988 to 1992 and from 2002 to 2005.  She indicated that the Veteran was different during the second tour.  He was very anxious, did not like to be around people, preferred to be alone and had a short temper.  These lay witnesses are competent to report observed changes in behavior.  The Board finds no reason on the record to question their credibility.  However, the probative value of these statements is minimal.  

These witnesses lack the ability to ascertain the difference between changes in behavior which are pathological and which are not.  Indeed, VA regulations recognize several different types of mental and psychiatric disorders of significance in service connection, including personality disorders, mental deficiency, PTSD, and psychoses.  See 38 C.F.R. §§ 3.303(c), 3.304(f), 3.309(a).  There is also a difference between a lay person's report of changed behavior and whether that behavior indicates a clinical disorder.  

The Board places greater probative value on the medical evidence regarding psychiatric disability than on the lay witnesses' statements.  Although the lay witnesses reported ongoing symptoms by the time of separation, the Veteran was found not to have a psychiatric disability other than alcohol dependence at the August 2007 VA examination.  As will be discussed below, alcohol dependence cannot be service connected as a primary disorder.  Thus, in this case, the lay reports of behavior changes do not appear to be competent evidence that the Veteran had a psychiatric disability other than alcohol dependence at separation from service.  The Board finds the August 2007 psychiatric assessment of no service connectable psychiatric disorder to greatly outweigh the lay evidence of changed behavior in service.

The Board also finds that the lay assertions that the Veteran has a psychiatric disability due to service or some incident therein to be minimally competent and credible, but not entitled to significant probative value.  The Veteran finally reported symptoms in 2007.  Both the Veteran's wife and S.B. report symptoms earlier than 2007.  Again, lay witnesses may report their observations; however, the negative medical opinion regarding diagnosis in 2007 was at a time when the lay witnesses contend the Veteran was suffering from a psychiatric disability.  The Board places little probative value on these statements because the lay witnesses are not competent to diagnose the Veteran.  What the lay witnesses believe is a psychiatric disability was found not to be one by a medical professional.  The lay witnesses are, therefore, offering opinions linking a non-disability to service.

The medical evidence of record weighs against the claim with regard to onset during service and nexus to service.  The Veteran separated from service in July 2007, was seen for an initial psychiatric evaluation in August 2007 VA examination, and did not have mental health contact again until April 2008.  The Veteran was found to have only alcohol dependence in sustained remission in August 2007.  In April 2008, the Veteran complained of irritability and social withdrawal and was referred for a psychiatry intake in June 2008.  The June 2008 note does not indicate symptoms ongoing since service separation, but instead the symptoms appear to have begun after service separation.  

A September 2010 VA examination report indicates that the Veteran had begun consuming alcohol again and was not able to control it.  The diagnosis was alcohol abuse versus dependence and the examiner included a note that the Veteran also bore a history of recent depression treatment though the depression was described as in full remission.  

A November 2011 VA examination report reviewed this history and a medical opinion indicates that the Veteran did not have a psychiatric disorder at the time of his separation from service.  The examiner indicated that the Veteran reported that he was not sure just why he feels depressed and irritable, though the examiner noted that the Veteran's alcohol problem and marital stress due to the Veteran's repeated infidelity may play a role.  The examiner concluded that there was no evidence that the Veteran's mental health problems manifested during service or were due to military service.  

The preponderance of the evidence is against a nexus between the current disability of a depressive disorder NOS and service.  The Veteran's assertions are of minimal probative value.  The multiple medical opinions do not relate the disability to service.  Thus, service connection is not warranted for the depressive disorder, NOS.  

Service connection for compensation purposes is permitted for an alcohol or drug abuse disability acquired as secondary to a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Allen, 237 F. 3d at 1381.  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs or alcohol to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c).  Thus, the Veteran's alcohol dependence must be caused by a primary service-connected disability, such as the depressive disorder, which is not service-connected in this case.  Although the Veteran is service-connected for several other disabilities, the Veteran's alcohol dependence does not appear to have been caused by or aggravated by a service-connected disability.  The Veteran has not alleged as much.  The medical evidence also does not show this.  Service connection for alcohol dependence or abuse is not warranted.  See Allen.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD, as to every raised theory of entitlement.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Disability Ratings

The Veteran contends that he is entitled to an initial disability rating in excess of 10 percent for DDD of the thoracolumbar spine with scoliosis prior to September 8, 2008, in excess of 20 percent from September 8, 2008, to January 7, 2010, and in excess of 40 percent on and after January 8, 2010.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

As relevant to the thoracolumbar spine, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5235-5243.  Under the Formula, a 10 percent rating is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation requires forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  Id.  These evaluations are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Prior to September 8, 2008

The Veteran's service treatment records do not contain an evaluation of the Veteran's spine sufficient to apply the ratings schedule at the time of his retirement in 2007.  A November 2005 chiropractic evaluation indicates that the Veteran had forward flexion to 70 degrees, extension to 35 degrees, bilateral rotation to 35 degrees, and bilateral lateral flexion (bending) to 25 degrees.  The record is not clear whether a goniometer was used to arrive at these measurements.  Even assuming a goniometer was used, these ranges of motion do not reach the level warranting a 20 percent rating.  An October 2006 evaluation indicates that the Veteran was diagnosed with low back strain with no evidence of radiculopathy.  The Veteran complained of painful motion, but ranges of motion were not recorded.  The Veteran's neurological evaluation was normal in both lower extremities in motor, strength, sensation, and reflexes.  

A September 2007 VA examination report indicates that the Veteran had full and normal range of motion of the lumbar spine.  Ranges of motion in degrees were not recorded.  The examiner noted that there were no abnormalities seen on the exam and that there was no pain on motion.  The Veteran had intact motor, strength, reflex and sensation tests for neurological abnormalities.  The Veteran was diagnosed with scoliosis, which may have been positional, and a slight amount of disc space narrowing in the lumbar spine.  The examiner noted that the Veteran worked as a corrections officer and had not missed work due to his back disability.  

The Board finds that the preponderance of the evidence is against the claim prior to September 8, 2008.  The Veteran's forward flexion was either full and normal, or restricted to no less than 70 degrees.  His combined range of motion consistently exceeded 120 degrees.  There was no notation of muscle spasm or guarding.  On the contrary, no abnormalities were seen on direct exam.  The Veteran has not reported muscle spasm or guarding.  His contemporaneous statements went to the presence of pain.  His pain did not, however, prevent him from obtaining and retaining work as a corrections officer.  There are no references that his pain resulted in functional impairment not reflected in range of motion testing.  Moreover, no neurological abnormalities were associated with the service-connected lumbar spine disability.  An initial rating in excess of 10 percent is not warranted prior to September 8, 2008.  

On and After September 8, 2008 and Prior to January 8, 2010

The Veteran filed a statement, received by VA on September 8, 2008, to the effect that his back pain was getting progressively worse, causing hip pain and an abnormal gait.  He also stated that his back pain would spike and become incapacitating.

The Veteran's VA treatment records show that he was seen for a neurology consultation in October 2008.  The neurologist noted the Veteran's history of chronic lower back pain.  On examination, the Veteran had normal tone and strength in his extremities.  Deep tendon reflexes were symmetrical.  Sensory examination was normal.  There were no involuntary movements or incoordination.  His routine stance and gait were normal.  

The Veteran was seen for a VA examination in October 2008 in conjunction with his disability claims.  The Veteran complained of flare-ups of pain occurring weekly and lasting hours at a time which required rest, medication, heat and ice to alleviate.  At that time, forward flexion was to 40 degrees, extension was to 30 degrees, and the Veteran had 20 degrees of motion in left and right lateral rotation and left and right lateral flexion.  The examiner noted objective evidence of pain on active range of motion and during repetitive motion, but found no additional limitations of range of motion after three repetitions.  The Veteran's posture and gait were normal.  He did not have abnormal spinal curvatures, but did have guarding of the thoracic sacrospinalis.  Neurological examination of the lower extremities was normal in motor, strength, reflex, and sensation.  The examiner noted that the Veteran continued to work as a corrections officer and had not lost time from work in the previous 12 month period.  

Accordingly, the Board finds that the Veteran's thoracolumbar DDD did not result in forward flexion limited to 30 degrees or less or ankylosis of the spine on and after September 8, 2008, and prior to January 8, 2010.  Similarly, the Veteran did not have objective neurological abnormalities associated with his thoracolumbar DDD during this period.  As to the Veteran's complaints of pain flare-ups, the examiner did not provide an estimate of functional impairment during a flare-up.  The Board notes that the Veteran denied missing any time from work due to his back, despite these weekly flare-ups.  The Board finds, therefore, that the flare-ups did not result in additional functional impairment beyond that reflected by the range of motion testing.  The criteria for an initial rating in excess of 20 percent are not met under the General Ratings Formula for Diseases and Injuries of the Spine for the period from September 8, 2008, to January 7, 2010.  

On and After January 8, 2010

An initial 40 percent rating has been assigned as of January 8, 2010.  The evidence of record does not demonstrate nor does the Veteran allege that he has had ankylosis of the thoracolumbar spine on and after January 8, 2010.  A 40 percent evaluation is also the maximum assignable for limitation of motion of the thoracolumbar spine, to include the functional equivalent of limitation of motion even when considering all DeLuca factors.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran was seen for a VA examination on January 8, 2010.  He continued to work as a corrections officer and had not missed time from work.  The Veteran was found to have normal strength and reflexes in the lower extremities.  VA treatment records dated after that examination do not report symptoms of neurological impairment in the lower extremities.  

In the absence of ankylosis or objective neurological abnormalities, the Board concludes that an initial rating in excess of 40 percent is not warranted on and after January 8, 2010.  

Additional Considerations

As noted above, the Veteran is also service-connected for DDD, also called intervertebral disc syndrome (IVDS).  IVDS (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (as discussed above) or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  Id.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  Here, however, there is no evidence that the Veteran experienced incapacitating episodes.  Although the Veteran claimed that he had incapacitating pain in September 2008, the Veteran denied experiencing flare-ups during the November 2005 VA examination and denied having incapacitating episodes during the June 2010 VA examination.  Additionally, the Veteran's VA treatment records do not reflect physician prescribed bedrest.  He does not appear to seek treatment from a physician for his back disability outside of VA.  The Board is aware that he has reported ongoing chiropractic treatment; however, chiropractors are not physicians.  Accordingly, a rating under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted at any time during the period on appeal.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The RO has already assigned multiple staged ratings for the thoracolumbar DDD with scoliosis.  As discussed above, the Board concludes that the criteria for ratings in excess of those assigned by the RO are not warranted for each period.  Accordingly, further staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's lumbar spine DDD disability is not inadequate.  The Veteran's statements to treatment providers, examiners, and in support of his appeal have reported pain, which is fully anticipated by the ratings schedule in general and the General Ratings Formula for Diseases and Injuries of the Spine in particular.  The severity of his symptoms has likewise anticipated by the ratings schedule.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disability; thus, the schedular evaluations are adequate to rate the Veteran's disability by itself.  Referral of the thoracolumbar DDD for extraschedular consideration on an individual basis is not warranted.  

The Veteran has, at various times during the instant appeal, submitted a copy of a September 2008 letter from the Virginia State Police indicating that he had not been hired due to a failed medical examination.  The examination report which accompanies that letter indicates that he failed due to hearing loss.  That disability is service-connected; however, the appropriate rating for it is not on appeal.  Moreover, there is no indication that the hearing loss and the lumbar spine disability on appeal have a combined effect on the Veteran's employment.  Finally, although the Veteran is in receipt of service connection for a variety of other disabilities, he has not alleged and the record does not otherwise suggest that he has signs, symptoms, or a level of disability based on the combined effect of his back disability and these other service-connected disabilities which is not adequately compensated by the ratings criteria.  Referral of a group of service-connected disabilities, including the thoracolumbar DDD, for extraschedular consideration is not warranted.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  

The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the present appeal, the Veteran has not alleged and the record does not suggest that he is unemployable due to his service-connected back disability.  He has been employed since 2007 and pursued vocational rehabilitation through VA since 2010 in an attempt to become a teacher at the secondary school level.  There are specific notations that he has not missed work and that his disability did not adversely impact his employment in the VA examination reports discussed above.  Thus, the Board concludes that consideration of TDIU is not warranted.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.







	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.

Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease (DDD) of the thoracolumbar spine with scoliosis prior to September 8, 2008, in excess of 20 percent from September 8, 2008 to January 7, 2010, and in excess of 40 percent on and after January 8, 2010, is denied.




____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


